UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6879


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM A. WHITE

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:13-cr-00013-GEC-1)


Submitted: December 21, 2017                                      Decided: January 11, 2018


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. White, Appellant Pro Se. C. Patrick Hogeboom, III, Assistant United States
Attorney, Laura Day Rottenborn, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William A. White appeals the district court’s order denying his second motion for

a new trial based on newly discovered evidence. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. White, No. 7:13-cr-00013-GEC-1 (W.D. Va. Conrad, J., May 31, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2